Name: Commission Decision No 350/97/ECSC of 17 December 1996 amending Annex V to Decision No 3/96/ECSC on administering certain restrictions on imports of certain steel products from Russia and Ukraine
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  Europe;  international trade;  tariff policy
 Date Published: 1997-02-28

 Avis juridique important|31997S0350Commission Decision No 350/97/ECSC of 17 December 1996 amending Annex V to Decision No 3/96/ECSC on administering certain restrictions on imports of certain steel products from Russia and Ukraine Official Journal L 059 , 28/02/1997 P. 0002 - 0003COMMISSION DECISION No 350/97/ECSC of 17 December 1996 amending Annex V to Decision No 3/96/ECSC on administering certain restrictions on imports of certain steel products from Russia and UkraineTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community,Having regard to Commission Decision No 3/96/ECSC of 21 November 1995 on administering certain restrictions on imports of certain steel products from Russia and Ukraine (1), as amended by Decision No 2510/96/ECSC (2), and in particular Article 8 in conjunction with Article 7 thereof,Whereas the Agreement on trade in certain steel products between the European Coal and Steel Community and Russia (3) has been amended by way of agreement in the form of an Exchange of Letters extending the Agreement for the period 1 January to 30 June 1997 (4);Whereas it is therefore necessary to amend Annex V to Decision No 3/96/ECSC to take account of the aforementioned Exchange of Letters;Whereas the measures provided for in this Decision are in conformity with the opinion of the Committee established under Article 7 of Decision No 3/96/ECSC,HAS ADOPTED THIS DECISION:Article 1 Annex V to Decision No 3/96/ECSC is replaced by the text contained in Appendix 1 to this Decision.Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 1997.This Decision shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 1996.For the CommissionLeon BRITTANVice-PresidentAppendix 1 'ANNEX VQUANTITATIVE LIMITS(expressed in metric tonnes)The CN codes corresponding to these product categories were published in Official Journal No L 76 on 26 March 1996 on page 42.>TABLE>(1) OJ No L 5, 8. 1. 1996, p. 1.(2) OJ No L 345, 31. 12. 1996, p. 19.(3) OJ No L 5, 8. 1. 1996, p. 25.(4) OJ No L 45, 15. 2. 1997, p. 41.